DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the graphene is “fuzzy”. This recitation is repeated in claims 4-9, and by incorporation is required in claims 15-18.  It is unclear what characteristic the graphene is required to have in order to be “fuzzy”.  It does not appear to be a term commonly used in the art and the disclosure does not sufficiently clarify what the metes and bounds are for this limitation.  For the purposes of examination, the applied art will be interpreted to have this quality.  Correction is required.
Claims 2-18 incorporate this indefinite term and so also incorporate its indefiniteness.
Claim 12 recites the limitation "the plurality of nanowires" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, it will be interpreted as if it were dependent upon claim 11 instead of 1.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 15/(1,4-8), and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant).
Regarding claim 1, Bo discloses a method of fabricating a three-dimensional fuzzy graphene hybrid nanomaterial (Page 5196 Col 2) Two methods of producing VG-on-CNT (VG is vertically oriented graphene and CNT is carbon nanotube) hybrid nanomaterial are described and as seen in figures 19A-C, the graphene being formed appears to be fuzzy.  The process for making them comprises: providing a scaffold having a three-dimensional surface (Figures 19A-C, the carbon nanotube scaffold in these figures has a 3D surface where the graphene is growing outwards as opposed to the surface being planar); and growing fuzzy graphene on the scaffold in a plasma-enhanced chemical vapor deposition process (Figures 18 A-D, ...optical image of the stainless steel wire (a 3D surface) after 3 min dynamic mode VG synthesis in a modified normal glow PECVD (Plasma-Enhanced Chemical Vapor Deposition) process wherein the fuzzy graphene is grown out-of-plane from a surface of the scaffold (Figures 18A-D)  It can be seen here that the fuzzy graphene is growing outward from the service, the name of the grown graphene even being vertically-oriented graphene.
Claim 4: Bo further teaches wherein the fuzzy graphene is grown in a single layer surface-bound single layer of graphene, and the orientation could be either horizontal or vertical (Page 5181 Col 1).
Claim 5: Bo further teaches wherein the fuzzy graphene is grown in a plurality of layers
(Page 5181 Col 1, For surface-bound...stacks of graphene sheets...each nanosheet consists of fewer-layer graphene...).
Claim 6: Bo further teaches wherein the fuzzy graphene on the scaffold comprises:
controlling the flow ratio of at least one of CH4 and H2 (Figure 12, ...deposits obtained from a TE-MW system at different H2/CH4 flow rate ratios...images of VG grown with an ICP reactor...).
Claim 7: Bo does not disclose wherein growing fuzzy graphene on the scaffold comprises adjusting the partial pressure of CH4. However, since Bo already discloses testing different pressures for growing the graphene (Figures 15A-D, ...height of the grown VG as a function of the total pressure during the formation of VG...VG grown by pressures of 13.3, 53.3, and 80.0 Pa...) it would have been obvious to one skilled in the art to, through routine experimentation, optimize the growth of graphene by varying the partial pressure of the components.  
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 8: Bo does not disclose wherein growing fuzzy graphene on the scaffold comprises: controlling a duration of the plasma-enhanced chemical vapor deposition process. However, since Bo discloses wherein the growth time of the graphene affects the graphene structure (Page 5196 col 1 para[0002], ...patterned growth Of VG nanosheets could be achieved | through strategically patterning gold electrodes on the SiO2 surface by a normal glow PECVD system...through controlling the growth time, it is possible to realize pattern-growth of VG with designed morphology and structure on the selected area...) 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to through routine experimentation, control the duration of the PECVD process.
Claim 15/1, 4-8: Bo further teaches wherein a hybrid nanomaterial produced from those Claims (Page 5196 Col 2,  two methods of producing VG-on-CNT hybrid nanostructure will be described...)
Claim 16: Bo further teaches wherein a hybrid nanomaterial (Page 5196 Col 2 para[0001], ... Two methods of producing VG-on-CNT hybrid nanostructure will be described...) comprising: a substrate having a surface (Figures 19A-C, ...images of graphenated carbon nanotubes with a surface); a plurality of graphene flakes extending from the surface of the substrate (Figures 19A-C, .. images of graphene foliates extending from the carbon nanotube surface. These foliates are similar to the flakes introduced by the application)(see instant specification para[0021], ...the density of 3DFG flakes 203...Figure 2C)
Claim 17: Bo further teaches wherein the plurality of graphene flakes have a
vertical orientation to the surface of the substrate (Title, ...Plasma-enhanced chemical vapor deposition synthesis of vertically oriented graphene nanosheets...Page 5181 Col 1 para[0001], ... Vertically oriented graphene (VG) nanosheets...are a class of networks of graphitic platelets that are typically oriented vertically on a substrate...).
Claim 18: Bo discloses the hybrid nanomaterial of claim 16, but does not disclose wherein the substrate is selected from the group consisting of silicon nanowires, a microlattice, and carbonized silk. However, since Bo discloses wherein the substrate can be a wire-like structure and nano-scale (see Bo Figure 19A-C, carbon nanotubes...) and wherein the substrate material can be silicon (Figure GA, ...Top view...of VG nanosheets deposited on a Si substrate...) it would have been obvious to one skilled in the art to, through routine experimentation, use a nanoscale wire substrate made from silicon.


Claims 3, 11-13, and 15/(3, 11-13) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant) in view of Ghaemi (nanoscale research letters 11, no. 1 (2016) pp 506, as supplied by applicant).
Claim 3: Bo does not disclose wherein fabricating the scaffold comprises: providinga. -
microlattice with precursor materials. However, Ghaemi discloses wherein a microlattice is provided with precursor materials is used for growing graphene using chemical vapor deposition 
Claim 11: Bo does not disclose wherein the scaffold comprises a mesh formed from a
plurality of nanowires. However, Ghaemi discloses wherein the scaffold comprises a mesh formed from a plurality of microfibers (Page 2 para[0002], ...in this work, stainless steel...150 meshes...that comprises of 50 micron diameter fibers was purchased and applied as a substrate to synthesize the graphitic structures... The composition of the SS (stainless steel) mesh was obtained...) but does not disclose wherein the mesh .was formed from nanowires. However, since both Bo and Ghaemi disclose wherein the substrates can be wire-like materials (see Bo Figure 19A-C, ...graphenated carbon nanotubes...)(see Ghaemi Page 2 para[0002], ...In this 
fuzzy graphene is grown out-of plane from a surface of the scaffold (Figures 1A-C, ...the graphene being grown is outwards from the mesh, which is a 3D surface (not planar), which means that the graphene is grown out-of-plane). 

Claim 12: Bo does not explicitly disclose wherein the plurality of nanowires comprise silicon. However, since Bo already discloses wherein the substrate can be made of silicon (Figure 6A, Top view...of VG nanosheets deposited on a Si substrate...),  it would have been obvious to one skilled in the art to, through routine experimentation, form the plurality of nanowires from silicon.
Claim 13: Bo does not explicitly disclose wherein the scaffold comprises a microlattice template. However, as discussed previously, Ghaemi discloses wherein the scaffold comprises 
Regarding claim 15/(3,11-13), Bo in view of Ghaemi disclose the method of making this product and so make the end product of the process obvious. 



Claims 14, and 15/(14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant) in view of Ghaemi (nanoscale research letters 11, no. 1 (2016) pp 506, as supplied by applicant) in view of US 2015/0190971(hereafter referred to as the ‘971 reference).
Claim 14: Bo in view of Ghaemi disclose the method of claim 13, but do not disclose wherein the microlattic template is formed from a process selected from the group consisting of aerosol jet printing, inkjet printing, laser writer, and additive manufacturing. 
‘971 teaches that it was known in the art that additive manufacturing can be used to print lattice structures para[0005}, ...Additive manufacturing enables fabrication of products with complex internal lattice structures, which are repeated arrangements of shapes in a grid-like pattern or other pattern of repeated shapes that replace a solid volume...) 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to to use additive manufacturing to form the microlattice template because it was a known technique for doing so that would produce no more than predictable results.
Regarding claim 15/(14), Bo in view of Ghaemi in view of ‘971 disclose the method of making this product and so make the end product of the process obvious. 


Claims 9-10 and 15/(9-10) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (Nanoscale, 2013, 5, 5180-5204, as supplied by applicant) in view of Lin ("Graphene and its Hybrid Nanostructures for Nanoelectronics and Energy Application” PhD diss., UC Riverside, 2011, as supplied by applicant).
Claims 9-10: Bo does not disclose further comprising: increasing the wettability of the three-

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to increase the wettability of the nanomaterial by treating it with HNO3 because it was taught to be a desirable treatment for graphene in the prior art in order to improve wettability and conductivity of graphene.
Regarding claim 15/(3,11-13), Bo in view of Lin disclose the method of making this product and so make the end product of the process obvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuan (Journal of Power Sources 319 (2016) 159-167).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712